Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Office Action is responsive to the communication filed on 11/03/20.
Claim 6 is pending in the application.


Response to Arguments
Applicant’s arguments, filed 11/03/20, have been fully considered and are persuasive with respect to the instant amendment; however, a new ground of rejection is entered as teaching the alarm limitations.  The Examiner suggests, in light of Applicant’s Specification, Figures 1 and 3, to further define the functional inter-relationships and control interaction between elements 310, 320, and 330 associated with the power tool.  For example, further amending the claim to recite the subset of functions associated with each elements (320-324-328-370, for example), and repeated for elements 310, 330, and 340, would appear to define over the applied prior art of record.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brown (PG/PUB 20060155582) in view over Nallabelli et al. (PG/PUB 2012/0256751) in view over Lockhart et al. (PG/PUB 2004/0178918).

As per claim 6, Brown teaches a system comprising:
at least one of a power tool battery pack, a power tool, a portable power supply, and a non-motorized sensing tool, the at least one of the power tool battery pack, the power tool, the portable power supply, and the non-motorized sensing tool having a memory (ABSTRACT, Figure 1, 0060-61)
a separate computing device (Figure 7-226, 232) for communicating wirelessly with the at least one of the power tool battery pack, the power tool, the portable power supply, and the non-motorized sensing tool (Figure 3, 0059-60, see also 0069, 0090-93, Figure 7: see elements 226, 232 (remotely programmable apparatuses for wirelessly communicating with both power tool and server via communication network, further including a display); however, Brown does not 
wherein the computing device transmits an instruction to the at least one of the power tool battery pack, the power tool, the portable power supply, and the non-motorized sensing tool (Brown, ABSTRACT, Figure 1), enabling an alarm alert on the at least one of the power tool battery pack, the power tool, the portable power supply, and the non-motorized sensing tool to assist a user in locating the at least one of the power tool battery pack, the power tool, the portable power supply, and the non-motorized sensing tool (Nallabelli et al., Figure 7-704, 714, 716 , Figure 2, Figure 3, Figure 5 (e.g. computer devices for remotely triggering alarm on user device based on battery threshold, see also 0004, 0006, 0022-23, 0028, 0036, 0050, 0052, 0069, Figure 6 -642, 644).  The language “to assist” represents an intended use of an alarm that would function to assist a user in locating the device by means of sound and light)
           Therefore, at the time the invention was made, one of ordinary skill in the art adapting the remote apparatus for wirelessly communicating with a power tool, as per Brown, to integrate the means for locally triggering an alarm based on monitoring a battery threshold of a remote device, as per Nallabelli et al., would achieve an expected and predictable result of remotely triggering an alarm on a power tool device.  Brown teaches both the power tool and remote apparatus comprises a display, see 0046, for example.  Brown further teaches the remote apparatus is configured to execute scripts for interacting with a power tool, see 0090.  Nallabelli et al  teaches triggering an alarm on a display of a remote device responsive to battery thresholds.  Since adapting the remote apparatus of Brown with a means for triggering alerts on a remote device,  where the remote device is adapted to be a power tool, and given the potential for power loss or degradation, an improved invention is realized by alerting a user of battery degradation.
      However, Brown in view over Nallabelli et al. does not teach the display limitation as described below.  Brown in view over Nallabelli and Lockhart et al. teaches:
so that the computing device issues an alarm notification displayed on the computing device when the at least one of the power tool battery pack, the power tool, the portable power supply, and the non-motorized sensing tool reaches a predetermined threshold (Lockhart: 0104-0106, Figure 23 (e.g. voltage below set threshold), see also 0014, 0098); 
                 Therefore, at the time the invention was made, one of ordinary skill in the art adapting the remote apparatus for wirelessly communicating with a power tool, as per Brown, to integrate the means for triggering an alarm on its display based on monitoring a battery threshold of a remote device, as per Nallabelli et al., would achieve an expected and predictable result of triggering an alarm on the remote apparatus display of Brown responsive to monitored battery levels reaching a threshold.  Since providing alarms on both the power tool and the remote apparatus apprises a user of a degraded battery state, an improved invention is realized by enabling a remote operator to assess the battery conditions for remedial action.
       However, while Brown, as modified, teaches the use of Blue Tooth in wireless communication, it does not expressly limit the wireless communication (e.g. “consisting of”) to only Blue Tooth or Wi-Fi.    Brown teaches a wireless communication means including Wi-Fi and Bluetooth (0059). 
            ATherefore, at the time the invention was made, one of ordinary skill as a matter of design choice in light of the finite and quantifiable communication mediums, applying the teachings of Brown (e.g. utilizing wireless communications between devices configured with wireless capabilities, including Bluetooth, cellphone, RF, etc.), to the teachings of Brown, as modified (e.g. providing wireless communication between a power tool and remote appratus), would achieve an expected and predictable result of wirelessly communicating instructions and alerts  from the remote apparatus to the power tool directly to bypass intermediate computers for the purpose of enabling direct communication and configuration. Brown, as modified, teaches:
                             wherein the computing device and at least one of the power tool battery pack, the power tool, the portable power supply and the non-motorized sensing tool, communicate via a wireless communication system consisting of at least one of Wi-Fi and BlueTooth (supraA, 0059, 0090)
       




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following prior art generally teaches displaying alarms based on battery state:


20120256751, 20030169019 -0057 (local display), 20130262002: 0077
 20100114512 -0045, 20040178918 -0106-0105, 0111 (remote display of alarms)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fennema can be reached on 571-272-2748.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRIN D DUNN/            Patent Examiner, Art Unit 2117